Title: To Thomas Jefferson from Nathan Lufborough, 10 August 1805
From: Lufborough, Nathan
To: Jefferson, Thomas


                  
                     Sir. 
                     Washington, 10. August 1805.
                  
                  Not knowing the place of residence of Thomas M. Randolph, Esq. I take the liberty of sending the enclosed letter, to him, to your care. I hope you will excuse this freedom, and accept the assurance of my perfect respect, and consideration.
                  
                     Nathan Lufborough.
                  
               